Citation Nr: 1535037	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-06 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992, from September 2007 to February 2008, and from December 2008 to June 2009.  He also had additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The RO has characterized the issue on appeal as entitlement to service connection for bipolar disorder, claimed as depression.  The U. S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the issue on appeal.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of this proceeding is of record.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

An acquired psychiatric disability, variously diagnosed, originated in active service.






CONCLUSION OF LAW

An acquired psychiatric disability, variously diagnosed, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background and Analysis

The Veteran contends that his currently diagnosed psychiatric disorder began during his active duty service.  Specifically, he reports that he first experienced psychiatric symptomatology during a deployment to the United Emirates from 2007 to 2008 and a deployment to Iraq from 2008 to 2009.  He further claims that he continued to experience psychiatric symptoms following his discharge from his last period of active duty and highlights that he was initially diagnosed with a psychiatric disorder within months of his separation.

The medical evidence reveals diagnoses of major depression and impaired impulse control in September 2009.  A September 2010 VA-QTC psychiatric examination report reflects a diagnosis of bipolar disorder, with notation of compulsive and obsessive symptoms.  The bipolar disorder diagnosis was also provided by a private examiner in July 2013 following a mental status examination of the Veteran.  As the evidence shows currently diagnosed psychiatric disorders, the question before the Board is whether the conditions began in or are related to the Veteran's active service.

During a September 2009 VA mental health intake evaluation, the Veteran reported feeling depressed and having episodes of tearfulness since the previous month.  The examiner noted that the Veteran had been deployed to Iraq from December 2008 through May 2009 and was located in close proximity to combat activities. 

The September 2010 VA examination report documents the Veteran's report that his problems began in 2007 during his deployment to the United Emirates when he was separated from his family.  He stated that he experienced mood swings and had trouble sleeping for the previous three years due to racing thoughts.  The Veteran was also noted to have served in a combat zone from 2008 to 2009.  The examiner noted the Veteran's symptoms to be constant, continuous, and ongoing, and to include mood swing with depression, anxiety, sexual hyperactivity with obsessions, trouble concentrating, and fluctuating appetite and energy level.  

The Veteran indicated during a May 2015 VA examination that he abused alcohol for a brief time after he returned from deployment to Iraq in order to help him sleep.  He further reported experiencing psychiatric symptoms in 2009 following his return from Iraq, symptoms that included mood swings, periods of hypomania with decreased sleep and increased energy with goal-directed activity, impulsivity, alternating periods of "crashing" to depression, decreased motivation, and difficulty with work performance.

In written statements and during the June 2015 hearing, the Veteran testified that he experienced mental health problems since his deployment to Iraq; he reported witnessing mortar attacks during that time and that he experienced depression within a few months of his deployment.

The evidence of record includes conflicting medical opinions as to the etiology of the Veteran's diagnosed psychiatric disorders.

The VA examiner who examined the Veteran in April 2012 opined that the Veteran's major depression appeared to be related to life stressors.  As support of this opinion, the examiner relied on the Veteran's report of experiencing marital problems at the time he first sought psychiatric treatment in September 2009.  In so doing, however, the examiner essentially discounted or ignored the Veteran's credible statements that his psychiatric symptoms were present during his periods of active duty and after he returned from his Iraq deployment.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  In this case, the Board finds the Veteran's testimony as to the in-service onset of his psychiatric symptoms to be credible, as there is no evidence of record that contradicts his assertions.  Rather, the Veteran's report of marital problems and conflicts at work would appear to support the presence of ongoing psychiatric symptoms.  Due to the April 2012 VA examiner's failure to consider the Veteran's credible lay statements regarding the onset of his psychiatric disorder, the Board finds the April 2012 opinion is not probative.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  

Following a June 2015 mental health examination, completed in connection with a Medical Evaluation Board determination during the Veteran's reservist service, an examiner commented that the Veteran's prior bipolar diagnosis did not occur in the line of duty.  However, the examiner did not provide any medical rationale to support this conclusion or otherwise identify the medical principles that supported his opinion.  Therefore, the Board finds that the June 2015 examiner's opinion is not probative.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions).

Evidence favorable to the claim includes an Informal Line of Duty Determination completed in December 2012 during the Veteran's service in the Air Force Reserve.  The record was completed by a medical officer and includes the officer's opinion that the Veteran's major depression appeared to be related, in part, to his recent deployment.  The medical officer also noted the Veteran to have been given the depression diagnosis within several months after finishing a 120 day tour in Iraq.  The medical officer then restated that the Veteran's depression was identified as being connected to his deployment experience.  

A June 2015 Medical Board Report includes a determination that the Veteran's major depression was incurred in 2009, during a period when the Veteran was entitled to basic military pay.

While the medical officer's opinion in December 2012 and the June 2015 Medical Board determination are not unequivocal, when coupled with the Veteran's credible testimony, the Board finds the evidence to be in relative equipoise as to whether the Veteran's current acquired psychiatric disability, variously diagnosed, is related to his active duty service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current psychiatric disability was incurred in active service.


ORDER

Service connection for an acquired psychiatric disability, variously diagnosed, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


